NOTE: This order is n0nprecedential.
United States Court of AppeaIs
for the FederaI Circuit
v
l
SIOUX HONEY ASSOCIATION, ADEE HONEY
FARMS, MONTEREY MUSHROOMS, INC., THE
GARLIC COMPANY, AND RICELAND CRA_VVFISI-I,
INC. (ALSO KNOWN AS BEAUCOUP CRAWFISH
OF EUNICE, INC.), _
Plaintiffs-Appellants,
V.
HARTFORD FIRE INSURANCE COMPANY,
HARTFORD ACCIDENT AND INDEMNITY
COMPANY, HARTFORD CASUALTY INSURANCE
COMPANY, HARTFORD INSURANCE COMPANY
OF ILLINOIS, HARTFORD INSURANCE COMPANY
OF THE MIDWEST, AND HARTFORD INSURANCE
COMPANY OF THE SOUTHEAST,
Defendants-Appellees,
and
AEGIS SECURITY INSURANCE COMPANY
AND LINCOLN GENERAL INSURANCE COMPANY,
Defen,dants-Appellees,
and
AMERICAN CONTRACTORS INDEMNITY
COMPANY, AMERICAN HOME ASSURANCE
COMPANY, AND XL SPECIALTY INSURANCE
COMPANY,
Defen,dants-Appellees,

SIOUX HONEY V. HARTFORD FIRE 2
and
GREAT AMERICAN ALLIANCE INSURANCE
COMPANY, GREAT AMERICAN INSURANCE
COMPANY, AND GREAT AMERICAN INSURANCE
COMPANY OF NEW YORK,
Defendants-Appellees,
and _
INTERNATIONAL FIDELITY INSURANCE
COMPANY,
Defendant-Appellee,
and
WASHINGTON INTERNATIONAL INSURANCE
COMPANY,
Defendant-Appellee,
and
UNITED STATES, UNITED STATES CUSTOMS
AND BORDER PROTECTION, JAYSON P. AHERN,
ACTING CUSTOMS COMMISSIONER,
DEPARTMENT OF COMMERCE, AND GARY
LOCKE, SECRETARY OF COMMERCE,
Defendants-Appellees.
2011-1040
Appea1 from the United States C0urt of Internati0na1
Trade in case n0. 09-CV-0141, Judge Tim0thy C. Stanceu.
ON MOTION
ORDER

3
cc:
SIOUX HONEY V. HARTFORD FIRE
The appellees move for a 39-day extension of time, un-
til April 5, 2011, to file their response briefs
Upon consideration thereof
IT IS ORDERED THATZ
The motions are granted 7
FoR THE CoURT
 2 4  /sf Jan Horbaly
Date J an Horb aly
Clerk
Paul C. Rosenthal, Esq.
T. Randolph Fergus0n, Esq.
Herbert C. Shelley, Esq.
L. Misha Preheim, Esq.
Alexander H. Schaefer, Esq.
Peter D. Keisler, Esq.
Armen Shahinian, Esq.
Barry R. Ostrager, Esq.
us @wn¥5'F‘.tP»msF@»
THE FEDERAL C!RCllFl'
FEB_24 2011
.|AN HDRBALY
s21 CLEHf